Citation Nr: 1012718	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for stress fracture of 
the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the October 2007 and October 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
benefits sought on appeal.  The October 2007 rating decision 
denied service connection for the stress fracture in the 
left leg and the October 2008 rating decision denied service 
connection for the right ankle disability.  The Veteran 
appealed both these decisions to BVA, and the case was 
referred to the Board for appellate review.   

A Travel Board hearing was held on April 8, 2009, at the 
Lincoln RO before David Wight, a Veterans Law Judge (VLJ).  
The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A §7107(c) (West 2002 & Supp. 
2009) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The issue of entitlement to service connection for stress 
fracture of the left leg is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A current right ankle disability did not manifest in service 
and has not been shown to be causally or etiologically 
related to military service.  




CONCLUSION OF LAW

A right ankle disability was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide; Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the claim for service connection for the 
right ankle disability, the RO did provide the appellant 
with notice in August 2008 prior to the initial decision of 
the claim in October 2008.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  Moreover, the requirements with respect to the 
content of the notice were met in this case.  The RO 
informed the Veteran in the notice letter about the 
information and evidence that is necessary to substantiate 
his claims for service connection.  Specifically, the August 
2008 letter stated that the evidence must show that he had 
an injury in military service or a disease that began in, or 
was made worse during military service, or that there was an 
event in service that caused injury or disease; that he has 
a current physical or mental disability; and, that there is 
a relationship between his current disability and injury, 
disease, or event in military service.  Additionally, the 
December 2008 Statement of the Case (SOC) notified the 
Veteran of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.  

In addition, the RO notified the Veteran in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the August 2008 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2008 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the August 2008 letter 
informed him that it was his responsibility to ensure that 
VA received all requested records that are not in the 
possession of a Federal department or agency.  

Further, in Dingess/Hartman v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the 
award of benefits will be assigned if service connection is 
awarded.  
In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the August 2008 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  All pertinent service treatment 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claims.  
In this regard, the Board observes that a remand is required 
to ensure that all service treatment records related to the 
Veteran's claimed stress fracture of the left leg for May-
June 1973.  However, the Veteran does not contend that he 
received treatment for his right ankle in service prior to 
February 1976.  Furthermore, the February 1976 service 
treatment record related to the Veteran's in-service 
treatment for his right ankle is associated with the claims 
file.  Therefore, the Board does not find that a remand is 
necessary to request any additional service treatment 
records or clinical records pertaining to the Veteran's 
right ankle disability.  With respect to postservice 
treatment records, all identified and available VA and 
private treatment records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claims.  

The Veteran was also afforded VA examinations in September 
2008 as well as in December 2008 in connection with his 
claim for service connection for his right ankle condition 
in accordance with 38 C.F.R. § 3.159 (c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

In the September 2008 opinion, the VA physician's assistant 
concluded that the Veteran's right ankle condition could not 
be resolved without resort to mere speculation.  The Board 
finds this examination to be inadequate as a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  However, the Board does find the December 2008 VA 
opinion to be adequate.  The examiner reviewed the Veteran's 
claims file including his service treatment records and 
accepted the Veteran's statements to the effect that he has 
used an ankle brace since his 1976 in-service injury.  
Following a discussion with the Veteran regarding his 
medical history, the examiner conducted a physical 
examination of the Veteran's right ankle and provided an 
etiological opinion concerning the Veteran's claimed 
disability and service, including the rationale upon which 
his opinion was based.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  

II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of 
a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 
5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See 
Gilbert, 1 Vet. App. at 54.  

During his April 2009 travel board hearing, the Veteran 
testified that he suffers from a right ankle condition which 
began nearly a month and half prior to his discharge from 
the military.  The Veteran contends that his ankle has 
continued to deteriorate since his separation from service, 
but it only bothers him once in awhile and he still manages 
to get around.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for his right 
ankle condition.  

Turning to the Veteran's service treatment records, his 
February 1973 examination conducted pursuant to his 
enlistment in the military was negative for any complaints, 
treatment or diagnosis of a right ankle disability.  The 
clinical evaluation of his feet and lower extremities was 
shown to be normal, and the Veteran had a physical profile 
of 1 at the time of this examination.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
'PULHES' profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  

The remainder of the Veteran's service treatment records 
indicates that he was seen at once in February 1976 for 
complaints of pain and a chronic sprain in his right ankle.  
It was noted in his record that the Veteran "has been doing 
more pt than usual" and that his right ankle was "weak."  
The Veteran was provided with an ankle brace.  The Veteran's 
March 1976 exit examination was absent of any complaints, 
treatment or diagnosis of a right ankle condition.  
Moreover, clinical evaluation showed his feet and lower 
extremities to be in normal condition.  

The record reflects that the Veteran did not seek treatment 
for his right ankle condition immediately following his 
separation from service or for many years thereafter.  A 
prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount 
of time that elapsed since military service, and any other 
relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

The medical evidence of record indicates that the Veteran 
has a diagnosis of a right ankle tendonitis (see December 
2008 VA examination report) and chronic right ankle sprain 
(see September 2008 VA examination report).  However, the 
medical evidence of record does not link any current 
diagnosis to the Veteran's military service.  Other than the 
VA examination reports which will be discussed below, there 
are no post-service treatment records in the claims file 
regarding the Veteran's right ankle condition.

The post-service evidence of record reflects that the 
Veteran first claimed to suffer from a right ankle condition 
in his July 2008 claim, over thirty-two years after his 
separation from service.  Indeed, the first post-service 
medical evidence of record regarding the Veteran's right 
ankle was the September 2008 VA examination.  During that 
examination, the examiner noted that the Veteran complained 
of pain in the ventral arch and dorsal aspect of his feet, 
and that his ankle pain did not effect his daily activities.  
The physical examination revealed no constitutional symptoms 
or incapacitating episodes of arthritis and the examiner did 
not find any signs of deformity, instability, dislocation or 
subluxation in the Veteran's right ankle.  The Veteran also 
underwent an X-ray which revealed normal findings.  The 
examiner observed that the Veteran's March 1976 separation 
examination did not reflect any complaints of right ankle 
pain, and the Veteran had not sought any form of follow-up 
care for his right ankle since 1976.  Based on the 
examination, the examiner could not render an opinion 
linking the Veteran's current right ankle disability to 
service noting that "without any chronic medical records, 
care, or f[ollow]/u[p]" the Veteran's right ankle condition 
cannot be resolved without resort to mere speculation.  

In a November 2008 statement, the Veteran's representative 
maintained that while the Veteran has not sought medical 
care for his ankle since service, he had been treating and 
self-medicating his pain on his own through oral medication 
and use of the ankle brace.  

While the July 2008 opinion was unable to proffer the 
requested opinion, a subsequent VA examiner in December 2008 
provided an adequate opinion regarding the relationship, or 
lack thereof, between the Veteran's current right ankle 
disabilities and his active military service.  At that time, 
the Veteran again maintained that he had been suffering from 
pain in his right ankle since his separation from the 
military.  The physician observed that there was no mention 
of the right ankle in the Veteran's March 1976 separation 
examination but accepted the Veteran's statements that he 
has self-medicated his pain and used an ankle brace for 
support.  Upon physical examination of the right ankle, the 
physician noted findings of pain, weakness and stiffness but 
no signs of deformity, instability or giving way of the 
ankle.  Another X-ray of the ankle again revealed normal 
findings.  Based on this examination, the examiner found 
that it is less likely as not that the Veteran's present 
right ankle condition is secondary to the events noted in 
his service treatment records.  The examiner based his 
opinion on the rationale that if the Veteran had thirty-two 
years of problems in this area, one would expect to see 
signs of arthritis after such a long period of time.  Such 
findings are neither shown in the Veteran's service 
treatment records, his post-service X-ray reports, or in the 
September 2008 and December 2008 clinical evaluations of the 
Veteran.  

The Board finds the December 2008 VA opinion to be highly 
probative, as it is based on a discussion with the Veteran 
regarding his medical history and current condition, a 
complete review of the medical records, and a thorough 
physical examination.  The opinion is also consistent with 
the other evidence of record and is supported by a detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.)  
Furthermore, the opinion was obtained from a licensed 
physician rather than a lay person.

The Board does acknowledge the Veteran's contentions that he 
has suffered from this condition since service and has been 
treating his pain on his own through oral medication and the 
use of the right ankle brace.  The Board also notes that the 
Veteran is competent to describe his symptoms.  See Charles 
v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, the record on appeal does 
not indicate that the appellant has the expertise or 
competence to provide a probative opinion on a medical 
matter that requires specialized knowledge, skill, 
experience, training or education, such as a diagnosis of a 
specific disability and a determination of the origins of a 
specific disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the Veteran is competent to discuss his ankle 
condition and that he has suffered from this condition since 
service, he is not competent to relate his current 
disability to service.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing 
the absence of contemporary medical evidence against lay 
statements.  The Veteran is clearly competent to report 
observations as to his condition.  38 C.F.R. § 3.159; see 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

In view of the contemporaneous evidence and the post-service 
medical evidence of record which is negative for any 
complaints, treatment or diagnosis of a disability for 
thirty-two years after service, the Board does not find the 
Veteran's current assertions to be credible.  In this 
regard, the Board observes that during the April 2009 
hearing, when asked if his ankle had been bothering him at 
his separation examination, the Veteran maintained that he 
was never asked as to the condition of his ankle during his 
separation physical and therefore did not bring it up on his 
own.  However, the contemporaneous evidence of record, the 
Veteran's March 1976 separation examination, reflects that 
the clinical evaluation of the Veteran's feet and lower 
extremities was shown to be normal.  Therefore, the record 
suggests the Veteran was asked about and did have the 
opportunity to report any lower extremity disabilities (i.e. 
ankle condition) upon discharge, but he did not report such.  
The Board finds that the Veteran's assertions that his 
current right ankle disability arose as a result of an in-
service event and was present at the time of his service 
discharge is inconsistent with the contemporaneous record, 
and that the contemporaneous record outweighs the Veteran's 
recent statements.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran.)

Moreover, the Veteran's claim seeking service connection for 
a right ankle disability as a result of service is not 
supported by the post-service medical records as discussed 
above.  The first post-service record evidencing the 
Veteran's complaints of a right ankle disability is his July 
2008 claim.  The first medical evidence of record showing 
treatment for and a diagnosis of a right ankle disability 
was dated in September 2008.  In these circumstances, the 
Board finds that the length of time between the Veteran's 
separation from active duty in 1976 and first seeking 
treatment for an ankle disability thirty-two years later in 
2008 is evidence which weighs against continuity of 
symptomatology.  See Maxson v. West, 12 Vet.App.453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service.)

Indeed, there is no medical evidence of record showing that 
the Veteran's right ankle disability is causally or 
etiologically related to his military service.  Although the 
Veteran asserts otherwise, competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  As previously noted, the 
December 2008 VA examiner accepted the Veteran's assertion 
that he had treated his pain on his own throughout the 
years.  Yet, the examiner concluded that the right ankle 
disability is less likely as not secondary to any service-
related event concerning the Veteran's ankle.  

To summarize, the Veteran's separation examination was 
negative for any complaints, treatment or diagnosis of an 
ankle condition, and the record discloses a thirty-two year 
gap without any objective clinical evidence to support any 
assertion of continuing symptomatology.  In the absence of 
any objective evidence to support his complaints of 
continuity of symptomatology in the years since service, the 
initial complaint of the disability, over thirty-two year 
after service, is too remote to be reasonably related to 
service and diminishes the reliability of the Veteran's 
current recollections.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim.)  Therefore, the Board does 
not find the Veteran to be credible with respect to his 
assertion that he had a chronic right ankle disability at 
the time of his separation from active duty.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right ankle disorder is not warranted.  

ORDER

Service connection for right ankle disability is denied.  


REMAND

Reason for remand:  To obtain the Veteran's clinical records 
dated May through June 1973 and to afford the Veteran a VA 
examination.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim and requires VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  

During the April 2009 travel board hearing, the Veteran 
provided credible testimony outlining how he suffered a 
stress fracture in his left leg during basic training at the 
beginning of his third phase in Marine training.  According 
to the Veteran, he was treated at a clinic at the Marine 
base and assigned to the Medical Rehab Platoon until he was 
able to finish boot camp.  Given the nature of the Veteran's 
condition and its observable symptoms, the Board finds that 
the Veteran is competent to report that he was injured in 
service and has suffered pain in his leg since service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the 
use of the five senses).  In addition, based on the evidence 
submitted and testimony provided in support of his claim, 
the Board finds the Veteran credible with respect to his 
assertions.  

The Veteran states that he was treated for his stress 
fracture at a clinic on the Marine base.  Also, in is 
February 2008 Notice of Disagreement (NOD), the Veteran 
maintains he was assigned to the Medical Rehab Platoon and 
treated for his injury in May and June 1973.  

In this case, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for a 
stress fracture in his left leg.  His service treatment 
records are negative for any complaints, treatment, or 
diagnosis of a stress fracture or left leg disorder.  In the 
Veteran's March 1976 separation examination, the clinical 
evaluation of his feet and lower extremities was found to be 
normal.  In addition, the Veteran has not submitted or 
identified any post-service medical evidence or treatment 
records documenting complaints, treatment, or a diagnosis of 
a left leg disorder.  

However, the Veteran has submitted photocopies of letters 
sent to him by family members and friends in June 1973 
inquiring as to his health and specifically asking him about 
the condition of his leg.  One particular letter, dated June 
13, 1973, appears to have been sent to the Veteran from a 
family member, and in the letter, the family member 
specifically states "[W]e're sorry to hear about your stress 
fracture [and] do hope it isn't too serious."  

VA has a duty to obtain an adequate medical examination when 
the record contains competent evidence of a current 
disability or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service; and indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability; and insufficient 
evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Furthermore, if VA undertakes to provide a 
medical examination, the Board must ensure that such 
examination is adequate.  

Under the circumstances presented in this case, the Board 
finds that a VA medical examination and opinion is required.  
As discussed above, the Board has determined that the 
statements of the Veteran to the effect that he suffered a 
stress fracture in his left leg during training in service 
are both competent and credible.  In addition, the June 1973 
letter which refers to the Veteran's stress fracture in 
service provides evidence establishing that an injury 
occurred in service.  Therefore, a medical examination is 
necessary to determine 1) whether the Veteran currently 
suffers from a left leg disability; and if so 2) whether the 
Veteran's leg disability is related to an in-service cause.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must contact the National 
Personnel Records Center (NPRC) or 
other appropriate source in San Diego, 
California and request the Veteran's 
clinical records dated May-June 1973 as 
the Veteran has contended that he was 
treated at a clinic at the military 
base after his leg injury in service. 

2.	The Veteran must be afforded an 
appropriate VA examination to determine 
(1) whether he suffers from a current 
left leg disability; and if so (2) the 
nature and etiology of his left leg 
disability.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post 
service medical records.  If the 
Veteran is found to currently have a 
left leg disability, the examiner 
should comment as to the likelihood 
(likely, unlikely, or at least as 
likely as not) this disability is 
causally or etiologically related to 
his injury in service.  
(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2009), copies of all pertinent records 
in the appellant's claims file, or in 
the alternative, the claims file, must 
be made available to the examiner for 
review.  

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


